DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the amendment filed 1/19/22. Claim 11 is amended. Claims 1-10, 13, 14, 16, 17, 19, 21, 23-30, and 33 are canceled. Claims 11, 12, 15, 18, 22, 31, and 32 are pending and are rejected finally for the reasons provided below.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 15, 18, 20, 22, and 31 are rejected under 35 U.S.C. 103 as being obvious Otohata et al. (US 2007/0009795) in view of Park et al. (US 2015/0303414).

Otohata further teaches that the pouch comprises first and second packaging films, or covering films (2a, 2b), with the electrode assembly (5) being provided between the covering films (Figures 5 and 6). 
Otohata teaches that the covering films are connected outside the electrode assembly to form a sealing portion, wherein all four peripheral edges (i.e. two sides and bottom and top) are sealed by heat-sealing in order to hermetically seal the films ([0049]). Otohata teaches that the side sealing regions bend in a direction towards the electrode assembly (Figures 8 and 16, [0050]). The relative positions of the sealing regions as required by claim 11 are taught by Otohata as seen in annotated Figure 16 below:

    PNG
    media_image1.png
    472
    759
    media_image1.png
    Greyscale

Further regarding claim 11, Otohata fails to teach specifically that the first and second packaging films, or covering films, are integrally formed such that the bottom sealing region is provided close to where the second packaging film bends back. Otohata does teach that the first and second packaging films may be integrally formed (Figures 12 and 15).

It would have been obvious to the skilled artisan at the time of the invention to form the first and second covering films of Otohata integrally such as suggested by Figure 2 of Park. The skilled artisan will easily understand that it would be desirable to form the films integrally such as in Park in order to ensure proper positioning of the films during assembly.

With further regard to claim 11, Otohata teaches that both the first and second packaging films, or covering films (2a, 2b), comprising a protecting layer, or laminating protection film (2f), connecting layer, or heat-seal film (2e), and metal film (2d), wherein the connecting layer is on the electrode assembly side of the metal film, and the connecting layer is welded, or thermally fused, to form the sealing portion (Figure 8, [0048]-[0050]).

As for claim 12, in the battery of Otohata in view of Park, the edge of the bottom sealing region is flush with the folded edge of the pouch (Figure 2 of Park).

With regard to claims 15, 22, and 31, concerning relative dimensions or sizes of portions sealing regions, the examiner finds that it would have been an obvious matter of design choice to change the relative sizes of, for example, the bottom sealing region or the side sealing regions, in order to ensure that the final battery of Otohata in view of Park maintains the objective of Otohata of reducing the projection area ([0011]) and the objective of Park to minimize the size of the sealing part to improve 
Further regarding claim 31, Otohata teaches that the side sealing region (32) includes a first crease line (36a) (Figure 17). Otohata further teaches that the crease line (6a) is spaced apart from the electrode assembly (5), and therefore the bottom sealing region (Figure 9). As to the relative distance between the first crease line and the bottom sealing region, as is discussed above, it is within the ordinary level of skill in the art to change the size of the distance for the reasons discussed above.

Regarding claim 18, Otohata teaches two electrode leads, or positive (3) and negative (4) electrode lead terminals, which pass through the sealing portion away from the bottom sealing region (Figures 5 and 6, [0047], [0049]).

As for claim 22, Otohata teaches that both the first and second packaging films, or covering films (2a, 2b), comprising a protecting layer, or laminating protection film (2f), connecting layer, or heat-seal film (2e), and metal film (2d), wherein the connecting layer is on the electrode assembly side of the metal film, and the connecting layer is welded, or thermally fused, to form the sealing portion (Figure 8, [0048]-[0050]).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Otohata in view of Park as applied to claim 31 above, and further in view of Chang et al. (US 6,451,476).
The teachings of Otohata and Park as discussed above are incorporated herein.
Regarding claim 32, Otohata in view of Park teaches the battery of claim 31. Further, Otohata teaches first (36a) and second (36b) crease lines forming first and second side sealing regions, where the 
Chang teaches a secondary battery having a side sealing region comprising first and second regions, which bend in the claimed arrangement (see Figures 5 and 6).
It would have been obvious to the skilled artisan at the time of the invention to substitute the known arrangement of first and second regions of the side sealing regions of Otohata with those of Chang and the results of the substitution would have been predictable, i.e. the side regions would be folded towards the battery. MPEP 2143 III B

Response to Arguments
Applicant's arguments filed 1/19/22 have been fully considered but they are not persuasive.
On pages 6-7 of the Remarks, Applicant summarizes the disclosed invention. On pages 7-9 of the Remarks, Applicant summarizes the teachings of Otohata. On pages 9-11 of the Remarks, Applicant summarizes the teachings of Park.
On page 11 of the Remarks, Applicant argues that Otohata in view of Park fail to teach the limitation of claim 11 wherein the bottom sealing region of Otohata in view of Park is sealed. According to Applicant, “the skilled artisan would understand that it is not necessary to further add the bottom sealing region by adhesion of two internal layers of the two packing films.” Essentially, Applicant is arguing that the skilled artisan would not seal the peripheral region of the packing films of Park in the region where the two films are connected and folded together.
The examiner notes that Applicant’s arguments are simply the arguments of counsel and do not provide evidence that the skilled artisan would understand that it is not necessary to seal the bottom sealing region. MPEP 716.01(c) II Certainly Applicant would agree that not sealing that portion would allow for the liquid electrolyte to move into the folded but unsealed portion, away from the electrochemical cell, causing potential problems such as short circuit due to lack of electrolyte.
Additionally, an understanding that the bottom sealing region is “not necessary” is most certainly not a teaching away, and therefore the examiner maintains that the sealing of the bottom region as discussed above would have been obvious to the skilled artisan. Applicant provides no support in the teachings of Park that it would not be necessary to seal the bottom region, and there is no teaching in Park NOT to seal the bottom region. Applicant is directed to MPEP 2145 X D  for more information on determining whether references teach away from the invention or render prior art unsatisfactory for intended purpose.

As for the arguments on pages 11-12, Chang is not relied upon in the rejection of claim 11.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729